Citation Nr: 1746264	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  07-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure as well as secondary to service connected disabilities.

3. Entitlement to service connection for a stroke, to include as secondary to herbicide exposure as well as secondary to service connected disabilities.

4. Entitlement to service connection for right eye vision loss, to include as secondary to service connected disabilities.

5. Entitlement to service connection for stomach cancer, to include as secondary to herbicide exposure, as well as secondary to service connected disabilities.

6. Entitlement to service connection for malaria.



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2007, April 2008, and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was previously before the Board in December 2015 and was remanded for further development.

The Board notes that in April 2007 the Veteran appointed The American Legion as his representation.  Subsequently, in November 2007, the Veteran appointed Disabled American Veterans as his representation.  In January 2009, the Veteran stated that he rescinded the power of attorney with the American Legion (although the record reflects that DAV was the Veteran's representative).  Additionally, the Veteran stated that he wishes to represent himself with his VA matters.  Therefore, as this is the most recent correspondence regarding the Veteran's representation, the Board accepts and acknowledges that the Veteran represents himself.

The issues of entitlement to service connection for PTSD, hypertension, stroke, right eye vision loss, and stomach cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have malaria and was never diagnosed with malaria. 


CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, VCAA letters were sent to the Veteran in October 2005 and January 2008.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in December 2015.  The purpose of this remand was to schedule the Veteran for a travel Board of Veterans Appeals hearing.  Upon remand, the Veteran was scheduled for a March 2016 travel Board hearing.  However, in February 2016, the Veteran withdrew his request for a travel Board hearing.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Malaria

The Veteran contends that he suffered from malaria while he was in the military.  In November 2009, the Veteran testified that while in Vietnam he experienced severe diarrhea and was sent to the medical staff and issued malaria pills.  However, the Veteran's service treatment records do not reflect that the Veteran was ever diagnosed with malaria.  Additionally, the Veteran's post-service medical records do not reveal a malaria diagnosis. 

Based on the foregoing, the Veteran's claim must be denied as the evidence shows no diagnosis of malaria. Therefore, entitlement to service connection for malaria is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for malaria is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

PTSD

The Veteran contends that he has PTSD that is related to his military service and specifically his time serving in Vietnam.

The Veteran's DD 214 reflects that he had service in Vietnam.  His military occupational specialty was personnel specialist.  He was assigned to an administrative company support battalion of the 1st Brigade of the 101st Airborne division.  His awards listed on the DD 214 included the Vietnam Service Medal, the Vietnam Campaign Medal, and the Parachute badge.  A DD 215 reflects that he was also awarded the Vietnam Service medal with three bronze service stars and the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  His rank at the time of discharge after four and a half years of service was Staff Sergeant (E-6).  He was in Vietnam from April 1967 to February 1968.  

The Veteran has asserted that he also received a Purple Heart, the Combat Infantryman Badge, and a Bronze Star Medal for Heroism in Ground Combat, and he has submitted certificates purporting to document such awards.  However, the actual award of those medals in not corroborated by the official service personal records obtained by VA, and the Army Board for Correction of Military Records indicated in a decision of July 2005 that the criteria for an award of the Purple Heart medal had not been met.  The Board also notes that a Combat Infantryman Badge is not normally awarded to someone with an occupational specialty of personnel specialist.  Regarding the purported award of a Bronze Star medal for heroism, the Board notes that the document submitted by the Veteran indicates that this was awarded in January 1967.  However, his record of assignments shows that he did not arrive in Vietnam until after that date.  

For these reasons, the recognition of the occurrence of a stressor cannot be based on the documents submitted by the Veteran.  Nevertheless, the Board notes that if the PTSD is related to fear of hostile military or terrorist activity, then corroboration is not necessary, if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304 (f).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In June 2005, the Veteran underwent a PTSD assessment at a VA Vet Center.  The examiner diagnosed the Veteran with PTSD and stated that the Veteran witnessed and experienced traumatic events in Vietnam.  The examiner noted that the Veteran experiences numerous PTSD symptoms including the inability to see war movies about Vietnam, suicidal ideations, emotional disturbances, and indications of hypervigilance.  The examiner specifically referenced the Veteran's recollections of stressors he experienced in Vietnam including constant mortar attacks and having to identify wounded and deceased soldiers.  However, the Veteran's Vet Center records fail to provide an analysis as to how the Veteran's PTSD diagnosis meets the DSM-IV criteria.

In November 2009, the Veteran testified before a Decision Review Officer.  At this hearing, the Veteran stated that he experienced combat, rocket attacks, and being shot at while stationed in Vietnam in 1967.  The Veteran discussed being hit in the head and knocked out while on a patrol.  The Veteran asserted that this incident led to him receiving a Purple Heart.  At his hearing, the Veteran also discussed having to identify deceased individuals. 

In December 2014, the Veteran underwent a VA PTSD examination.  The examiner stated that although the Veteran has previously been diagnosed with PTSD, he did not meet the diagnostic criteria for PTSD under DSM-5.  Alternatively, the examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner stated that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by medication.  During the examination, the Veteran reported that he was not engaged in active combat but saw wounded and deceased soldiers.  The Veteran stated that he was fearful of hostile military activity.  The examiner confirmed that the Veteran does have a stressor as required by Criterion A for a PTSD diagnosis.  However, the examiner did not provide an opinion as to whether the Veteran's previously diagnosed PTSD or diagnosed unspecified depressive disorder is related to the Veteran's military service.

As the August 2014 examiner relied on DSM-5, instead of DSM-IV for diagnosing the Veteran, as well as failed to provide an opinion as to whether the Veteran's previously diagnosed PTSD or diagnosed unspecified depressive disorder is related to the Veteran's military service (or in the alternative, whether the previous diagnosis of PTSD was not a correct diagnosis), the Board finds the August 2014 examination is inadequate to determine whether service connection for PTSD is warranted.  Additionally, the record does not reflect that a new supplemental statement of the case (SSOC) was issued after the Veteran's August 2014 VA examination. 

Thereby, on remand, a new VA examination must occur to determine whether or not the Veteran meets the DSM-IV criteria for PTSD at any time during the appeal period.  Following this examination, the RO must readjudicate the issue of entitlement to service connection for PTSD and provide the Veteran with a SSOC.

Hypertension

The Veteran contends that his hypertension was caused by herbicide exposure.  Alternatively, the Veteran contends that his hypertension is secondary to his service connected ischemic heart disease/coronary artery disease (CAD). 

In August 2012, the Veteran underwent a VA hypertension examination.  The examiner opined that the Veteran's hypertension is less likely than not the result of his service connected CAD.  The examiner explained that hypertension is a risk factor for CAD and that there is no current medical evidence that implies that coronary artery disease is a known risk factor for hypertension.  The examiner noted that the Veteran's service treatment records do not show treatment for blood pressure elevations nor diagnosis of hypertension during service.  However, the examiner did not opine whether the Veteran's hypertension is aggravated by his CAD.  Therefore, on remand, an opinion regarding aggravation as well as direct service connection must be obtained.

Additionally, the evidence does not reflect that the Veteran's contention that his hypertension is a result of his conceded herbicide exposure has been explored.  Even though the Veteran is not entitled to service connection on the basis of the presumption in 38 C.F.R. § 3.309, VA must still consider whether the Veteran's hypertension is causally linked to service on a direct basis, to include herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 (b),1116; 38 C.F.R. § 3.303.  Upon remand, VA should obtain an examination and opinion to consider whether the Veteran's hypertension is related to herbicide exposure.

Stroke

The Veteran contends that his 2004 stroke was caused by his service connected CAD.  In August 2012, the Veteran underwent a VA stroke examination.  The examiner stated that the Veteran's 2004 stroke is less likely than not due to or a result of his service connected CAD.  The examiner explained that coronary artery disease and stroke share the same risk factors (male sex, hypertension, increased age, etc.) so it is very common for patients to have both CAD and stroke.  The examiner stated that CAD does not lead directly to stroke.  However, the examiner did state that CAD can lead indirectly to stroke in some cases of embolisms due to atrial fibrillation or extremely low ejection fraction.  Although, the examiner noted that there is no evidence that this occurred in the Veteran's case.  Furthermore, the examiner stated that the Veteran's stroke was likely thrombotic, not embolic. 

Additionally, the examiner opined that there is no evidence that the Veteran's stroke was aggravated beyond its natural progress due to his service connected CAD.  The examiner explained that other than severe heart failure that leads to decreased cerebral perfusion and exacerbation of prior stroke, it is difficult to imagine a scenario in which CAD exacerbates stroke beyond its natural progression.  Additionally, the examiner opined that there is no evidence that this occurred in the Veteran's case. 

However, the Veteran's August 2012 right eye exam opined that the Veteran's stroke is caused by his CAD.  Therefore, a new examination is required on remand to determine whether the Veteran's CAD caused or aggravated the Veteran's stroke as the evidence is in contradiction.  The Board notes that the Veteran has never claimed, and the record does not suggest, that the Veteran's stroke is directly related to his military service.  Thereby, an opinion regarding direct service connection is not warranted.


Right Eye Vision Loss

In August 2012, the Veteran underwent a VA vision examination.  The examiner opined that the Veteran's right eye disability is caused by his 2004 stroke, which in turn was caused by his CAD.  However, no rationale is given for either of these opinions.  Therefore, the Board finds this opinion inadequate and a new examination must be obtained on remand.

Additionally, as the resolution of the claim for entitlement to service connection for a stroke might be determinative of the right eye vision loss claim, the issues are inextricably intertwined, and the right eye vision loss issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Stomach Cancer

The Veteran contends that his stomach cancer is the result of herbicide exposure while in Vietnam.  In October 2002, the Veteran was diagnosed with stomach cancer and had approximately 75% of his stomach removed as a result.  

The Veteran has not been afforded a VA examination in connection with his claim for stomach cancer.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Additionally, the Veteran is service connected for prostate cancer (under the presumption of 38 C.F.R. § 3.309) and the record reflects that herbicide exposure has been conceded.  Even though the Veteran is not entitled to service connection on the basis of the presumption in 3.309 for stomach cancer, VA must still consider whether the Veteran's stomach cancer is causally linked to service on a direct basis, to include herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 (b),1116; 38 C.F.R. § 3.303.  Upon remand, VA should obtain an examination and opinion to consider whether the Veteran's stomach cancer is related to herbicide exposure.

Additionally, on remand, the examiner is asked to determine whether the Veteran's service connected prostate cancer caused or aggravated his stomach cancer.  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for an addendum opinion.

Once the above development has been completed, schedule a VA examination to determine the etiology of the Veteran's psychiatric disorder(s) diagnosed during the pendency of the claim (June 2005 to the present).  The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is informed that all diagnoses rendered must conform to DSM-IV criteria.

Based on the examination, a review of the evidence of record, to include the Veteran's Vet Center records, the examiner must:

First identify each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from June 2005 to the present), to include but not limited to, PTSD.
	
Next, the examiner must provide opinions on the following:
	
Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was caused by the Veteran's active duty service; and 

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder began during or within one year of separation from the Veteran's active duty service.

The examiner's opinions must address each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from June 2005 to the present).  If the examiner determines that the Veteran does not suffer from one or more of the disabilities identified above, the examiner must provide a basis for this conclusion.

The examiner should consider the entire claims file, to include the reports discussed above.  The examiner should not base any opinions on the absence of service or post-service treatment records.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary.

3. After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or other causally related to service, to include exposure to herbicides?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service connected CAD?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his service connected CAD?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stomach cancer was incurred in or other causally related to service, to include exposure to herbicides?

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stomach cancer was caused by his service connected prostate cancer?

f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stomach cancer was permanently worsened (aggravated) by his service connected prostate cancer?

g) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stroke was caused by his service connected CAD?

h) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stroke was permanently worsened (aggravated) by his service connected CAD?

4. If the examiner finds that the Veteran's 2004 stroke and its residuals are related to his CAD, a qualified medical professional is asked to address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his stroke?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his stroke?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right eye vision loss was caused by his stroke?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right eye vision loss was permanently worsened (aggravated) by his stroke?

For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  Additionally, the Board concedes that the Veteran has been exposed to herbicides while in Vietnam. 

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

 If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


